 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
                                                                             JS-6
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11    SWAMI INTERNATIONAL INC.,
                                                    Case No. CV 20-00175-ODW(RAO)
12                        Plaintiff,
13          v.                                      ORDER REMANDING ACTION
                                                    AND DENYING REQUEST TO
14    KENNEDY MIMS, et al.,                         PROCEED IN FORMA PAUPERIS
15                        Defendants.
16

17

18
                                               I.

19
                                   FACTUAL BACKGROUND

20
           Plaintiff Swami International Inc. (“Plaintiff”) filed an unlawful detainer

21
     action in Los Angeles County Superior Court against Defendants Kennedy Mims,

22
     Taylor Smith, and Saeeda Mims (“Defendants”). Notice of Removal and Attached

23
     Complaint (“Compl.”), Dkt. No. 1 at 3-8. Defendants are allegedly occupants of real

24
     property located in Inglewood, California. Compl. ¶¶ 1-6. Plaintiff is allegedly an

25
     agent authorized by the owner of the real property “to enter into contracts [and] file

26
     lawsuits in agents name.” Id. at ¶ 4. Plaintiff filed the unlawful detainer action

27
     seeking forfeiture of the rental agreement, monetary damages, and reasonable

28
     attorney fees. Id. at ¶ 17.
 1         Defendants filed a Notice of Removal on January 7, 2020, invoking the Court’s
 2   diversity jurisdiction and Rule 11 of the Federal Rules of Civil Procedure. Notice of
 3   Removal, Dkt. No. 1 at 2. Each Defendant also filed a request to proceed in forma
 4   pauperis. Dkt. Nos. 3, 4, 5.
 5                                              II.
 6                                       DISCUSSION
 7         Federal courts are courts of limited jurisdiction, having subject matter
 8   jurisdiction only over matters authorized by the Constitution and statute. See, e.g.,
 9   Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 377, 114 S. Ct. 1673, 128 L. Ed.
10   2d 391 (1994). It is this Court’s duty always to examine its own subject matter
11   jurisdiction, see Arbaugh v. Y&H Corp., 546 U.S. 500, 514, 126 S. Ct. 1235, 163 L.
12   Ed. 2d 1097 (2006), and the Court may remand a case summarily if there is an
13   obvious jurisdictional issue. Cf. Scholastic Entm’t, Inc. v. Fox Entm’t Grp., Inc., 336
14   F.3d 982, 985 (9th Cir. 2003) (“While a party is entitled to notice and an opportunity
15   to respond when a court contemplates dismissing a claim on the merits, it is not so
16   when the dismissal is for lack of subject matter jurisdiction.”) (omitting internal
17   citations). A defendant attempting to remove an action from state to federal court
18   bears the burden of proving that jurisdiction exists. See Scott v. Breeland, 792 F.2d
19   925, 927 (9th Cir. 1986).        Further, a “strong presumption” against removal
20   jurisdiction exists. See Gaus v. Miles, Inc., 980 F.2d 564, 567 (9th Cir. 1992).
21         Here, the Court’s review of the Notice of Removal and attached Complaint
22   makes clear that this Court does not have subject matter jurisdiction over the instant
23   matter.
24         First, Defendant asserts that this Court has diversity jurisdiction pursuant to
25   28 U.S.C. § 1332. Notice of Removal at 2. Section 1332 provides that federal
26   “district courts shall have original jurisdiction of all civil actions where the matter in
27   controversy exceeds the sum or value of $75,000,” and is between “citizens of
28   different States.” 28 U.S.C. § 1332. There is no basis for diversity jurisdiction
                                                 2
 1   because the amount in controversy does not exceed the diversity jurisdiction
 2   threshold of $75,000. See 28 U.S.C. § 1332(a). The amount in controversy is
 3   determined from the complaint itself, unless it appears to a legal certainty that the
 4   claim is worth a different amount than that pled in the complaint. Horton v. Liberty
 5   Mut. Ins. Co., 367 U.S. 348, 354, 81 S.Ct. 1570, 6 L.Ed.2d 890 (1961); Lowdermilk
 6   v. United States Bank Nat’l Assoc., 479 F.3d 994, 999 (9th Cir. 2007). Defendants
 7   allege that the “damages as a result of an unfair eviction will exceed” the
 8   jurisdictional limit. Notice of Removal at 2. In filing the action, Plaintiff alleges that
 9   the amount demanded “does not exceed $10,000.00.” See Compl. at 1. Because the
10   amount of damages that Plaintiff seeks appears to be below the jurisdictional
11   minimum, the Court cannot exercise diversity jurisdiction in this case.
12         Second, Defendant asserts that this Court has jurisdiction pursuant to Rule 11
13   of the Federal Rules of Civil Procedure. Notice of Removal at 2. “The central
14   purpose of Rule 11 is to deter baseless filings in district court and, thus, streamline
15   the administration and procedure of the federal courts.” Acosta v. City of Los
16   Angeles, No. CV 14-5641-R, 2014 WL 12564287, at *1 (C.D. Cal. Nov. 6, 2014).
17   “Rule 11 empowers federal courts to impose sanctions on the signer of a paper if the
18   paper is legally or factually baseless from an objective perspective, and the attorney
19   failed to conduct a reasonable and competent inquiry before filing.” Id. Rule 11 does
20   not provide the Court with jurisdiction over a claim.
21         Finally, the Court notes that there is no federal question apparent from the face
22   of the Complaint, which appears to allege only a simple unlawful detainer cause of
23   action. See Wescom Credit Union v. Dudley, No. CV 10-8203 GAF (SSx), 2010 WL
24   4916578, at *2 (C. D. Cal. Nov. 22, 2010) (“An unlawful detainer action does not
25   arise under federal law.”) (citation omitted); IndyMac Federal Bank, F.S.B. v.
26   Ocampo, No. EDCV 09-2337-PA (DTBx), 2010 WL 234828, at *2 (C.D. Cal. Jan.
27   13, 2010) (remanding an action to state court for lack of subject matter jurisdiction
28   where plaintiff’s complaint contained only an unlawful detainer claim).
                                                 3
 1                                          III.
 2                                    CONCLUSION
 3         Accordingly, IT IS ORDERED that this case is REMANDED to the Superior
 4   Court of California, County of Los Angeles, forthwith.
 5         IT IS FURTHER ORDERED that Defendants’ requests to proceed in forma
 6   pauperis and all other pending motions are DENIED as moot.
 7         IT IS SO ORDERED.
 8

 9   DATED: _January 21, 2020
10
                                          ________________________________________
11
                                          OTIS D. WRIGHT II
12                                        UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             4
